Citation Nr: 0627770	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  01-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbosacral spine 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to an effective date earlier than July 31, 
2000, for the grant of service connection for 
hypopituitarism.

5.  Entitlement to an effective date earlier than July 31, 
2000, for the grant of service connection for a liver 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1980 to June 1984.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from September 2000 and 
August 2001 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In April 2003, at a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
of record.  In October 2003 this case was remanded for 
additional development.


FINDINGS OF FACT

1.  A cervical spine and a lumbosacral spine disorder were 
not manifested during the veteran's active military service; 
cervical or lumbosacral arthritis was not manifested in the 
first postservice year, and the veteran's cervical and 
lumbosacral disabilities are not otherwise shown to be 
related to his military service or to his service-connected 
sarcoidosis.

2.  Competent evidence relates the veteran's left great toe 
disability to his service-connected sarcoidosis; it is not 
shown that he has chronic disability of the feet (other than 
the left great toe).

3.  A formal or informal claim seeking service connection for 
hypopituitarism was not received by VA prior to July 31, 
2000.
4.  An unappealed December 1987 rating decision denied 
service connection for a liver disorder; a formal or informal 
claim to reopen a claim of entitlement to service connection 
for a liver disorder was not received by VA prior to July 31, 
2000.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1127, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

2.  Service connection for a lumbosacral spine disorder is 
not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).

3.  Secondary service connection is warranted for a left 
great toe disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

4.  Service connection is not warranted for a bilateral foot 
disorder (other than disability of the left great toe).  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2005).

5.  An effective date earlier than July 31, 2000 is not 
warranted for the award of service connection for 
hypopituitarism.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2005).

6.  An effective date earlier than July 31, 2000 is not 
warranted for the award of service connection for a liver 
disorder.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a February 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The February 2004 letter informed him that he should 
submit any medical evidence pertinent to his claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, essentially complete 
notice was provided prior certification of the appeal and 
transfer of the case to the Board.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The claims were readjudicated after he received all 
critical notice and had opportunity to respond.  See January 
2006 supplemental statement of the case.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.

While the veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below primarily denies (and does not grant) service 
connection.  While this decision does grant service 
connection for a left big toe disorder, neither the rating or 
the effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  The 
veteran has undergone examinations for the purpose of 
determining whether there is a relationship between the 
claimed disabilities and his military service.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claims.

Factual Background

In a report of medical history portion on February 1980 
examination the veteran denied recurrent back pain or foot 
trouble.  However, he indicated that he had dropped a can of 
beets on his large right toe at age 2.  He also indicated 
that he had a minor back injury playing volleyball in 
December 1979 and in February 1980.  He also indicated that 
he had undergone X-rays at that time.  A report of medical 
examination dated in February 1980 noted no disability of the 
spine or the feet.

An August 1980 podiatry medical record reflects that the 
veteran had a heel blister under an old blister on the right.  
Treatment included drainage and use of special socks.  A 
follow-up record also dated in August 1980 indicates that the 
veteran's blister was healing.  The assessment was open 
blister.

A service medical record dated in March 1981 notes that the 
veteran complained of swelling in the right foot and had been 
seen and put on quarters for 72 hours of rest.  He noted that 
when walking on the balls of his feet he would have sharp 
pain radiating from the toes to the heel.  Objective findings 
of the right foot included edema, discoloration, and pain 
upon pressure.  The assessment was a soft tissue injury.  

A service medical record dated in April 1981 reflects that 
the veteran complained of athlete's feet previously and had 
received foot powder to treat the disability.  Examination of 
the feet revealed peeling, cracking, and itching in between 
the toes and the back of the foot.  The assessment was 
athlete's feet.

In a report of medical history portion of a February 1982 
medical examination, the veteran denied recurrent back pain 
and any foot trouble.  An examination in February 1982 
revealed no disability of the spine or the feet.  

A VA examination in August 1984 revealed that the veteran's 
musculoskeletal system was negative for any disability.  He 
made no complaints related to back or foot problems.

On September  1985 VA examination the veteran complained of 
stiffness in his back, primarily upon walking.  
Musculoskeletal system examination noted that he had had 
upper back stiffness for the prior six months.  The diagnosis 
noted only sarcoidosis.

On November 1986 VA examination, the veteran complained of 
constant back and neck pains.  He indicated that the 
conditions had started around January 1986.  Examination 
revealed muscle spasms of the lumbar region of the back, and 
that range of motion of the cervical and lumbar spine was 
limited.  The diagnoses were lumbosacral strain and 
fibromyositis of lumbar paraspinal muscles.

A VA X-ray report dated in December 1986 notes that the 
veteran complained of pain and limitation of motion of his 
spine.  Examination of the lumbar spine and pelvis revealed 
minor spina bifida occulta at S-1.

An unappealed December 1987 rating decision denied service 
connection for a liver disorder.

A private medical record dated in December 1994 lists a final 
diagnosis of probable monoarthritis, probably a late form 
associated with sarcoidosis.  In a January 1995 letter, the 
physician noted that "it was my feeling that his 
monoarthritis most likely was Sarcoidal in nature."

A radiology report dated in August 1995 notes that the 
veteran complained of pain in the left big toe.  The report 
revealed normal bones and joints.

On August 1995 systemic conditions examination, it was noted 
that the January 1995 private medical examiner had thought 
that the veteran's left big toe pain was sarcoid in cause.  
However, the examiner noted that the January 1995 private 
report did not report any joint fluid analysis or synovial 
biopsy, so that his opinion "remained speculative."  It was 
noted that an X-ray of the veteran's big toe was interpreted 
as normal.  On physical examination the left big toe was 
normal.

A VA note dated in January 2000 indicated that the veteran's 
neck, back and foot complaints were not particularly 
suggestive of sarcoid in the examiner's opinion, but it was 
noted that they should perhaps best be evaluated by experts 
in the respective disciplines.  The examiner suggested that 
"hypothal-pituitary involvement" was responsible for his 
fatigue.

A private medical record dated in March 2000 notes that the 
veteran's primary complaints were neck pain occurring on a 
daily basis and back pain occurring daily and stiff toes 
occurring daily.  Physical examination of the upper and lower 
extremities revealed positive foramina compression and right 
shoulder depressor for cervical spine pain.  It was noted 
that the veteran attributed his complaints to his service-
connected sarcoidosis.

On August 2000 VA spine examination, the veteran complained 
of back and foot pain.  It was noted that he had cervical and 
"back" DJD.  The examiner then rendered the following opinion 
concerning whether the conditions were related to his 
service-connected sarcoid:

Usually rheumatologic complaints related 
to sarcoid are acute and chronic.  The 
acute complaints are related to acute 
arthritis called Laufgren's (PH) 
syndrome, which is usually associated 
with monoarticular arthritis in an acute 
phase and also associated with an 
erythema nodosum.  He has never had any 
evidence of an erythema nodosum.  I 
disagree with the podiatrist, 
Dr. Leftin's comments, that the 
monoarticular arthritis was related to 
sarcoid since usually Laufgren's syndrome 
affects large joints and that this has 
affected the small joint.  In addition, 
Dr. Leftin did not tap the toe, so we are 
not sure whether this was related to a 
gouty arthritis, which the patient also 
could have had at that time.  The chronic 
complaints of sarcoid are also 
tenosynovitis and again, the patient does 
not exhibit tenosynovitis at this time.  
More likely, it represents evidence of 
arthritis from degeneration.  The 
patient's contention is that his 
musculoskeletal complaints started back 
in 1984 or 1985 and that he presented in 
1986.  We do have entries in 1986 showing 
the patient did have neck and back 
complaints.  Hence, in my opinion, these 
symptoms of neck and back pain are 
continuing symptoms, which were present 
during the time of his service.

An August 2000 MRI of the cervical spine noted multi-level 
degenerative changes most marked at level C3-C4.  Moderate 
canal stenosis was also noted.

A rating decision in September 2000 denied service connection 
for cervical and lumbosacral spine disabilities, as well as a 
bilateral foot condition, as secondary to service-connected 
sarcoidosis.  
In December 2000, the veteran's private podiatrist H. L., 
DPM., noted as follows:

The VA report states that in their 
opinion the acute monoarthritis 
experienced by the veteran was not 
sarcoid related because in their opinion, 
acute monoarthritis, when present, should 
be part of Laufgren's syndrome.  They 
state further that, if it was part of 
Laufgren's syndrome, large joints, like 
the knee, not the small joints, e.g., big 
toe, would be involved, as well as the 
presence of erythema nodosum.  I would 
point out in response that the proximal 
interphalangeal joints can be involved in 
sarcoid late in the disease unassociated 
with Laufgren's syndrome (10th ed., 204, 
of the Primer of the American Rheumatism 
Association).  Furthermore, the veteran 
had temporal involvement of the small 
joints of his fingers at the same time of 
his monoarthritis of the big toe, which 
tends to be against a diagnosis of gout 
as a causation.  Since no finding or lab 
test establishes the diagnosis of 
sarcoid, the diagnosis rests on a 
compatible clinical picture.  (ARA Primer 
p. 205)  

A VA bone scan dated in December 2000 noted findings 
consistent with degenerative changes throughout the whole 
body.  

In June 2001 the veteran was to undergo a VA spine 
examination.  The examiner reviewed documentation submitted 
by the veteran and reviewed the claims file, noting the 
divergent opinions of sarcoidosis affecting his 
musculoskeletal system.  Although the veteran reported for 
the examination, due to certain circumstances, no physical 
examination was undertaken.

In September 2001, the veteran's claims file was reviewed by 
a physician without physical examination.  As for the 
lumbosacral spine, it was noted that it was a clear-cut case 
that the veteran had degenerative abnormalities of his spinal 
column, and no abnormalities related to sarcoidosis 
whatsoever.  The examiner stated that it was absolutely clear 
that the veteran did not have Laufgren's disease and that he 
hardly met any of the criteria.  It was noted that 
sarcoidosis could involve the liver and that it may have 
resulted in his elevated levels.  It was also noted that it 
could be related to the pituitary gland disability.  

At an April 2003 Travel Board hearing before the undersigned, 
the veteran indicated that he was not currently receiving 
treatment for any of his arthritic conditions.  He indicated 
that he began experiencing symptoms of hypopituitarism in the 
late 1980's.  He essentially asserted that an earlier 
effective date was warranted because he suffered from the 
disabilities prior to the effective date assigned.

In December 2003 the veteran submitted records considered by 
the Social Security Administration.

On May 2005 VA examination, the examiner indicated that the 
claims file was available and had been reviewed.  The veteran 
complained that his problem was with the neck and not with 
his lumbosacral spine, although he did have minimal 
discomfort in the lumbosacral spine.  He also indicated that 
he had no problems with his right foot whatsoever, in spite 
of the statements of previous examiners about "bilateral foot 
disorder."  In fact, the left foot "disorder" was really, 
according to the veteran's statement, a history of pain in 
the IP joint of the left foot.  The veteran was questioned 
repeatedly about this situation and was quite certain that 
there was no complaint of history of MTP joint pain on the 
left foot, only IP joint pain of the left great toe.  The 
examiner noted that there was a discrepancy between formal 
range of motion testing of the veteran's neck, and the 
testing results received during formal examination.  
Examination of the lumbosacral spine showed discomfort to 
palpation over the dorsolumbar spine with palpation.  
Examination of the left great toe revealed no inflammation, 
and no swelling.  There was pain to palpation over the left 
great toe, and in fact, there was pain to palpation over the 
other four toes as well.  The impression included symptom 
magnification of the patient's complaint of limitation of 
motion of the cervical spine; degenerative joint disease of 
the cervical spine with central disc protrusion at the level 
of C3 to C4.  The examiner opined that it was not likely that 
the veteran's degenerative joint disease was related to his 
sarcoidosis.  The examiner concluded that it was likely that 
the left great toe disability was related to sarcoidosis.  It 
was noted that, although osteopenia was present, it was a 
painless condition which did not directly contribute to 
degenerative joint disease and, consequently, there was no 
established relationship between the veteran's degenerative 
joint disease of his cervical spine and the osteopenia 
related to his decreased levels of testosterone.

A VA X-ray of the lumbar spine in September 2005 revealed 
lumbarization of S1 with spina bifida occulta, otherwise, 
essentially normal lumbar spine.

On September 2005 examination for the purpose to address the 
disabilities on appeal, the diagnostic impressions were:  

1.  It is my medical opinion that it is 
unlikely that the sarcoid condition is 
related to degenerative disease of the 
cervical spine.

2.  I am unable to make a comment in 
regards to his lumbar spine until an 
evaluation and an X-ray of the lumbar 
spine is made.  

In December 2005, a VA physician indicated that he had 
reviewed the claims file.  It was noted that the veteran's 
degenerative disc disease of the cervical spine would never 
be attributed to his sarcoidosis.  It was noted that review 
of the available medical records provided absolutely no 
evidence that the veteran had any neck, low back, or feet 
problems, during his military service.  The diagnosis noted:  
(1) Examination for relationship of cervical spine and any 
left foot disorder to the claimant's military service and 
sarcoidosis, absolutely none found; (2) Examined for 
lumbosacral spine disorder, not found, so that the question 
of lumbosacral spine disorder being possibly due to the 
compensable disorder of sarcoidosis or to the military 
service is moot, and furthermore, even if the claimant had 
degenerative disease of the lumbosacral spine, it could not 
be attributed to the compensable disorder of sarcoidosis.
Service connection claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence of 
certain chronic diseases (including, as pertinent here, 
arthritis) will be presumed if they become manifest to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The veteran's primary assertion is that his lumbar and 
cervical spine disabilities are related to his service-
connected sarcoidosis.  No physician has linked such 
disabilities to service-connected sarcoidosis.  In fact, VA 
physicians have specifically stated that no such relationship 
exists.

The veteran's service medical records mention no complaints, 
findings, or diagnosis relating to the spine.  The spine was 
clinically evaluated as normal on his service separation 
examination.  Degenerative changes of the lumbar and cervical 
spine have been shown postservice.  However, the first 
medical evidence of such disabilities was more than one year 
after the veteran's discharge from service (November 1986); 
consequently, the chronic disease presumptions of 38 U.S.C.A. 
§ 1112 are not for application.

While an August 2000 VA examiner appeared, at least in 
passing, to indicate that the veteran's spinal problems were 
present during service, the Board again notes that the 
service medical records noted no such complaints, and his 
spine was evaluated as normal on separation from service.  
The August 2000 VA examiner made no reference to the 
veteran's service separation examination and was primarily 
addressing the question of whether the spine problems were 
related to his sarcoidosis.  It appears as if his opinion is 
essentially based on a history provided by the veteran that 
is unsubstantiated by either service medical records or by 
the VA and private treatment records that have been 
associated with the claims file.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Moreover, the December 2005 VA examiner 
opined that the veteran's spine problems were not related to 
his service.  The preponderance of the evidence is against 
these claims, and service-connection for lumbar and cervical 
spine disabilites is not warranted.

While the veteran did complain of foot pain at least once 
during service, no chronic disability of the feet was noted 
during service, and is no such disability (other than of the 
left great toe) is noted in postservice records.  
Furthermore, on May 2005 VA examination, the veteran 
essentially indicated that he had no foot problems, other 
than pain in the interphalangeal joint of the left great toe.  
In the absence of competent evidence (medical diagnosis) of 
current disability, there is no valid claim of service 
connection for a disability of the feet.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As for left great toe, the veteran's private podiatrist and a 
May 2005 VA examiner have essentially indicated that this 
disability (referred to as synovitis by the May 2005 VA 
examiner and monoarticular arthritis by the podiatrist) is 
likely related to the service-connected sarcoidosis.  While a 
contrary opinion is of record, the Board finds that the 
favorable opinions are equally, if not more, probative.  
Consequently,  service connection for a left great toe 
disability is warranted.

The Board has reviewed the veteran's statements submitted in 
support of his lumbar and cervical spine claims.  Although a 
claimant may testify as to symptoms perceived to be 
manifestations of disability, medical diagnosis and nexus are 
medical questions that must be answered by a person with 
medical expertise.  The veteran is a layperson and lacks such 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



Earlier effective dates

Except as otherwise provided, the effective date of an award 
based on an original claim of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Hypopituitarism

On July 31, 2000, the veteran's claim of service connection 
for hypopituitarism was received.  The Board notes that while 
this disability was not expressly noted in the claim, the RO 
accepted the claim as referencing this disability.  A VA 
rating decision dated in August 2001 granted service 
connection for hypopituitarism, and assigned a 10 percent 
disability rating, effective July 31, 2000.

The Board must now determine whether any claim, be it formal 
or informal, for this disability was received by VA earlier 
than July 31, 2000.

Under 38 C.F.R. § 3.155(a), an informal claim must identify 
the benefit being sought.  VA is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  The Board observes that nothing in the record 
indicates any intent on the part of the veteran to apply for 
the VA benefit in question or in any way specifically 
identifies "the benefit sought," (i.e., service connection 
for hypopituitarism), as required by 38 C.F.R. § 3.155, prior 
to the receipt of the July 2000 claim.  Significantly, as the 
disability was not previously adjudicated service-connected, 
outpatient or hospital examination reports do not service as 
an informal claim.  See 38 C.F.R. § 3.157(b)(1); Macphee v. 
Nicholson, No. 05-7089 (Fed. Cir. Aug. 15, 2006).   There is 
no basis in the governing law for providing an earlier 
effective date merely on the basis that the disability 
existed earlier.  After reviewing the record, the Board is 
unable to find any basis for establishing an effective date 
for service connection for hypopituitarism prior to the date 
assigned by the RO, July 31, 2000.

Liver disorder

The effective date of a grant of service connection based on 
new and material evidence received after final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(q)(1)(ii), (r).

Service connection for a liver disorder was denied by a 
rating decision in December 1987 which was not appealed, and 
became final.  38 U.S.C.A. § 7100.  

The RO has construed July 31, 2000 correspondence as a claim 
seeking service connection for a liver disability, and 
granted service connection effective from that date.

Absent a showing of clear and unmistakable error (CUE) in the 
December 1987 rating decision, the veteran cannot receive 
compensation for his liver disability prior to the date of 
his application to reopen the claim.  See Rudd v. Nicholson, 
No. 02-300 (U.S. Vet. App. August 18, 2006).  CUE in the 
December 1987 rating decision has not been alleged.

The question then remains as to whether VA received any 
evidence between December 1987 and July 31, 2000 that may 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits for a liver disability.

The Board finds that no such evidence has been received.  A 
review of the claims file for the pertinent time period 
reveals no document that can be reasonably construed as a 
request (informal) to reopen the claim of entitlement to 
service connection for a liver disorder.  The veteran has not 
cited any such document.  He asserts that he should be 
granted an earlier effective date for the liver disorder 
because he suffered from the disability prior to the 
effective date assigned.  There is no provision in the law 
that the mere existence of a disability is a basis for the 
assignment of an effective date for the award of service 
connection for such disability.  As noted above, there must 
have been a claim seeking to reopen the claim of service 
connection.  While VA records clearly showed liver disability 
prior to July 31, 2000, an informal claim under 38 C.F.R. 
§ 3.157(b)(1) must be for a condition that not only has been 
the subject of a prior claim, but the condition must also 
have been previously found to be service connected.  A 
medical examination report will only be considered an 
informal claim for an increase in disability benefits if 
service connection has already been established for a 
disability.  See MacPhee, supra.  

In view of the foregoing, the Board finds that the record 
provides no basis under governing law for an effective date 
earlier than July 31, 2000 for the grant of service 
connection for a liver disorder.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbosacral spine disorder is 
denied.

Service connection for a left great toe disability is 
granted.

Service connection for bilateral foot disability (other than 
of the left great toe) is denied.

An effective date earlier than July 31, 2000, for the grant 
of service connection for hypopituitarism is denied.

An effective date earlier than July 31, 2000, for the grant 
of service connection for a liver disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


